Citation Nr: 18100112
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 16-51 957
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	1
 
ORDER
Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD) is denied.  
FINDING OF FACT
The Veterans respiratory disability, to include asthma and COPD, has been solely attributed to smoking, which makes service connection precluded by law. 
CONCLUSION OF LAW
The criteria for entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD) have not been satisfied.  38 U.S.C. §§ 1110, 1111, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a). 
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran was a member of the United States Navy Reserve, and served on active duty from May 1957 to June 1959.  This matter is on appeal from a March 2015 rating decision; it was advanced on the docket in February 2018 on the Boards motion, due to the Veterans age.
 
Service Connection
In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).   None of the claimed or diagnosed respiratory conditions are among the listed chronic diseases.
 
1.  Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD).
The Veteran asserts that his respiratory disability is the result of smoking, a habit he learned while in the Navy.  This is his sole allegation. 
Unfortunately, effective June 9, 1998, the awarding of service connection for a disability that develops as a result of the Veterans use of tobacco products is prohibited by law and regulation.  38 U.S.C. § 1103; 38 C.F.R. § 3.300(a).  None of the exceptions to this rule are applicable here.  The Veteran does not allege, and records do not show, the onset of the respiratory disability in service, and no presumption is applicable to the diagnosed conditions.  Finally, the claim does not involve a cardiovascular condition.
Given the Veterans period of service, the Board has also considered the possibility of an asbestos related respiratory condition, but treatment records do not indicate any such involvement.  Lung fields are clear and treating doctors attribute the current disability to smoking.
Accordingly, although the Veteran does have current diagnoses of COPD and asthma, and presuming he began to smoke in the Navy, service connection for a respiratory disability is not warranted, as a matter of law. 
REMANDED ISSUE
Entitlement to service connection for bilateral hearing loss is remanded for additional development.
Current VA and private records, as well as the Veterans competent and credible lay statements, establish the likelihood of a hearing loss disability for VA purposes.  The Veteran reports that he was exposed to Naval gunfire from the eight inch guns aboard ship, on at least one occasion.  Service records show the Veteran was aboard the USS Rochester (CA-124), which was armed with such guns.  As there is no evidence to contradict the Veterans account or noise exposure, and such is consistent with his service, noise exposure is established.  
Where there is evidence of a current disability and an in-servic incident or injury, and the possbility of a nexus between them, remand is required to obtain an examination and medical opinion.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
The matter is REMANDED for the following action:
1. Schedule the Veteran for a VA audio examination.  The examiner must review the claims folder in conjunction with the examination.  The examiner must opine as to whether there is any current hearing loss, and if so, whether such is at least as likely as not related to in-service noise exposure from Naval guns on at least one occasion.  The examiner should discuss the significance, if any, of normal whispered voice tests on active duty.  The examiner is asked to include the underlying reasons for the opinions expressed. 
2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

 
BETHANY L. BUCK
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Donnelly, William H.

